            Case 1:18-cv-06718-PGG Document 139 Filed 07/17/20 Page 1 of 2
                                                                                 Eric M. Creizman

                                                                                 Direct T 212.209.4358 F 212.409.8385

                                                                                 ECreizman@atllp.com




 July 17, 2020

 By ECF and Email
 The Honorable Paul G. Gardephe
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 Re:           SEC v. John A. Paulsen, 18-CV-6718 (PGG) (SDNY)

Dear Judge Gardephe:

        In connection with moving to admit Defendant’s Exhibit EEE, Andrew Rochat’s
declaration (annexed hereto as Exhibit A), with respect to Paragraph 20, I respectfully submit
that the following testimony in evidence sufficiently lays a foundation:

          • Deborah Kelley Trial Testimony, Tr. 113:15-115:03 (annexed hereto as Exhibit B)

          • Defense Exhibit TT, Declaration of John Paulsen, Paragraphs 12-13:

          12.     Sterne Agee instituted policies and procedures for obtaining preapproval for client
          visits and entertainment. I was provided with a Travel and Entertainment Policy at Sterne
          Agee, which contained those policies and procedures. That Travel and Entertainment
          Policy is marked Defense Exhibit YY. According to the Policy, “[e]ntertainment is a
          customary and important part of a business relationship. Pre-approval for events is not
          intended to be a hinderance to this activity. Rather, it is a way to make sure that
          entertainment resources are used effectively.” D. Ex. YY at 3.

          13.     For larger client entertainment activities, the general procedure was for a
          salesperson to get approval from the Head of Sales, Jon Walker. After the salesperson
          obtained approval for a client entertainment event, the salesperson would generally invite
          a trader or research analyst or a group of traders and research analysts to attend. If I



ARMSTRONG TEASDALE LLP                                   919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                         ArmstrongTeasdale.com
         Case 1:18-cv-06718-PGG Document 139 Filed 07/17/20 Page 2 of 2
Hon. Paul G. Gardephe
July 17, 2020
Page 2

        understood from a salesperson that a client entertainment event had been approved by
        Jon, I would be comfortable attending that event. In my mind, Jon’s approval would
        mean that the event had been reviewed and vetted and was within Sterne Agee’s
        guidelines.

            •   Plaintiff’s Exhibit 14, Declaration of Deborah Kelley, Paragraph 32:

        32.   I sought and received pre-approval for the ski trip from my supervisor, Jon
        Walker, who was Sterne’s Head of Fixed Income Sales.

        Respectfully,

        /s/ Eric M. Creizman
        Eric M. Creizman

        cc: Alyssa Qualls, Esq., John Birkenheier, Esq., Brian Fagel, Esq., Eric Celauro, Esq. (by
        ECF).




ARMSTRONG TEASDALE LLP
